Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  June 1, 2016                                                                      Robert P. Young, Jr.,
                                                                                               Chief Justice

  150298                                                                             Stephen J. Markman
                                                                                          Brian K. Zahra
  _________________________________________                                       Bridget M. McCormack
                                                                                        David F. Viviano
  In re Contempt of KELLY MICHELLE DORSEY.                                          Richard H. Bernstein
  _________________________________________                                               Joan L. Larsen,
                                                                                                    Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                      SC: 150298
                                                         COA: 309269
                                                         Livingston CC Family Division:
                                                         08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and
  KELLY MICHELLE DORSEY,
           Appellant.

  _________________________________________/

          By order of December 23, 2015, the application for leave to appeal the September
  9, 2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  In re Jones (Docket No. 152595). On order of the Court, the order granting leave to
  appeal having been vacated in In re Jones, 499 Mich. 862 (2016), the application is again
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.305(H)(1). The parties shall file supplemental
  briefs within 42 days of the date of this order addressing: (1) whether the family court
  lacked subject matter jurisdiction to issue the order compelling the appellant to submit to
  random drug testing as part of her son’s juvenile delinquency proceeding, see
  MCL 712A.6; Jackson City Bank & Trust Co v Fredrick, 271 Mich. 538, 544-545 (1935);
  (2) whether Michigan recognizes any other exceptions to application of the collateral bar
  rule, including (a) lack of opportunity for meaningful appellate review of the January 14,
  2011 drug testing order; or (b) the appellant’s irretrievable surrender of constitutional
  guarantees by complying with the drug testing order, see Maness v Meyers, 419 U.S. 449;
  95 S. Ct. 584; 42 L. Ed. 2d 574 (1975); and (3) whether the appellant has properly
  preserved question (2) for appellate review. The parties should not submit mere
  restatements of their application papers or their previously filed supplemental briefs.
                                                                                                              2


      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 1, 2016
       p0525
                                                                            Clerk